TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2014



                                      NO. 03-14-00177-CV


                                        S. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on February 6, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.